                 Case 19-11626-KG              Doc 564        Filed 11/12/19        Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          ) Chapter 11
                                                                )
                                      1
PES HOLDINGS,LLC,et al.                                         ) Case No. 19-11626(KG)
                                                                )
                                              Debtors.          ) (Jointly Administered)
                                                                )



    NOTICE OF AGENDA FOR HEARING SCHEDULED ON NOVEMBER 14,2019 AT
    10:00 A.M.(PREVAILING EASTERN TIME),BEFORE THE HONORABLE KEVIN
GROSS AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
       DELAWARE,LOCATED AT 824 NORTH MARKET STREET,6TH FLOOR,
                  COURTROOM NO.3. WILMINGTON.DELAWARE 19801^


CONTINUED MATTERS:

1.       Debtors’ Motion for Entry of an Order(I) Approving the Adequacy ofInformation in the
         Disclosure Statement,(II) Approving the Solicitation and Notice Procedures,
         (III) Approving the Forms of Ballots and Notices in Connection Therewith,
         (IV)Scheduling Certain Dates With Respect Thereto, and(V)Granting Related Relief
         [Filed: 10/10/19](Docket No.464)

         Response Deadline: November 7,2019 at 4:00 p.m. ET. Extended until November 27,
         2019 at 4:00 p.m. ET.

         Responses Received:
         a.       Objection ofNooter Construction Company’s to the Corrected Disclosure
                  Statement for the Joint Chapter 11 Plan ofPES Holdings, LLC and Its Debtor
                  Affiliates [Filed: 10/21/19](Docket No. 506)

         b.       Joinder of L-M Service Co., Inc. to Objection of Nooter Construction Company’s
                  to the Corrected Disclosure Statement for the Joint Chapter 11 Plan ofPES
                  Holdings, LLC and Its Debtor Affiliates [Filed: 10/22/19](Docket No. 508)


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: PES Holdings, LLC(8157); North Yard GP,LLC(5458); North Yard Logistics, L.P.(5952); PES
     Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
     Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
     service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
^    Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
     telephone(866-582-6878) or by facsimile (866-533-2946).


DOCS DE:226134.4 70753/001
                Case 19-11626-KG        Doc 564       Filed 11/12/19   Page 2 of 8




        c.       Belcher Roofing Corporation’s Joinder to Objection of Nooter Construction
                 Company’s to the Corrected Disclosure Statement for the Joint Chapter 11 Plan of
                 PES Holdings, EEC and Its Debtor Affiliates [Filed: 11/8/19](Docket No. 556)

        Related Documents:

        a.       Joint Chapter 11 Plan ofPES Holdings, EEC and Its Debtor Affiliates [Filed:
                 10/10/19](Docket No. 462)

        b.       Disclosure Statement for the Joint Chapter 11 Plan of PES Holdings, EEC and Its
                 Debtor Affiliates [Filed: 10/10/19](Docket No. 463)

        c.       [Proposed] Order (I) Approving the Adequacy of Information in the Disclosure
                 Statement,(II) Approving the Solicitation and Notice Procedures,(III) Approving
                 the Forms of Ballots and Notices in Connection Therewith,(IV) Scheduling
                 Certain Dates With Respect Thereto, and(V)Granting Related Relief[Filed:
                 10/10/19](Docket No. 464, Exhibit A)

        d.       Corrected Disclosure Statement for the Joint Chapter 11 Plan of PES Holdings,
                 EEC and Its Debtor Affiliates [Filed: 10/10/19](Docket No. 465)

        e.       Notiee of Rescheduled Hearing Regarding Debtors’ Motion for Entry of an Order
                 (I) Approving the Adequacy of Information in the Disclosure Statement,
                 (II) Approving the Solicitation and Notice Procedures,(III) Approving the Forms
                 of Ballots and Notices in Connection Therewith,(IV) Scheduling Certain Dates
                 With Respect Thereto, and(V)Granting Related Relief[Filed: 10/28/19](Docket
                 No. 520)

        Status: This matter is continued to the hearing on December 9, 2019 at 2:00 p.m. ET.

CONTESTED MATTERS GOING FORWARD;

2.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to
        (A)Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b),
        364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) and (B) Utilize Cash Collateral
        Pursuant to 11 U.S.C. § 363,(II) Granting Adequate Protection to Prepetition Secured
        Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and 507(b), and (III) Scheduling
        Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)[Filed: 7/22/19](Docket No.
        37)

        Response Deadline: August 14, 2019 at 4:00 p.m. Extended to September 17, 2019, at
        4:00 p.m.(extended for certain parties by agreement with the Debtors)
        Responses Received:

        a.       Kinder Morgan Liquids Terminals EEC’s Objection to Debtors’ Motion for Post-
                 Petition Debtor in Possession Financing [Filed: 8/9/19](Docket No. 164)



DOCS DE:226134.4 70753/001                        2
                 Case 19-11626-KG        Doc 564       Filed 11/12/19   Page 3 of 8




        b.       Belcher Roofing Corporation's Objection to Debtor's Motion for Entry of Interim
                 and Final Orders (I) Authorizing Debtors to(A)Obtain Post-Petition Financing
                 Pursuant to 11 U.S.C. Sections 105, 361, 362, 363(B), 364(C)(1), 364(C)(2),
                 364(C)(3), 364(D)(1) and 364(E) and(B) Utilize Cash Collateral Pursuant to 11
                 U.S.C. Section 363,(II) Granting Adequate Protection to Prepetition Secured
                 Parties Pursuant to 11 U.S.C. Sections 361, 362, 363, 364 and 507(B) and (III)
                 Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(B) and(C)[Filed:
                 8/14/19](Docket No. 179)

        c.       Objection of Nooter Construction Company to the Debtors' Motion for Entry of a
                 Final Order Authorizing Debtors to(A)Obtain Post-Petition Financing Pursuant
                 to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1),
                 and 364(e) and(B) Utilize Cash Collateral Pursuant to 11 U.S.C. § 363,(II)
                 Granting Adequate Protection to Prepetition Secured Parties Pursuant to 11
                 U.S.C. §§ 361,362, 363, 364, and 507(b)[Filed: 8/14/19](Docket No. 181)

        d.       Joinder of L-M Service Co., Inc. to Objection of Nooter Construction Company to
                 the Debtors' Motion for Entry of a Final Order Authorizing Debtors to(A) Obtain
                 Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b),
                 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) and (B)Utilize Cash
                 Collateral Pursuant to 11 U.S.C. § 363,(II) Granting Adequate Protection to
                 Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and
                 507(b)[Filed: 8/27/19](Docket No. 265)

        e.       Westchester Fire Insurance Company’s Limited Objection to Debtors’ Motion for
                 Entry of Interim and Final Orders (I) Authorizing Debtors to(A)Obtain Post-
                 Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1),
                 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) and(B)Utilize Cash Collateral
                 Pursuant to 11 U.S.C. § 363,(II) Granting Liens and Providing Superpriority
                 Administrative Expense Status,(IV) Granting Adequate Protection to
                 thePrepetition Lenders,(V) Modifying the Automatic Stay,(VI) Scheduling a
                 Final Hearing, and (VII) Granting Related Relief[Filed: 9/17/19](Docket No.
                 390)

        f        United States’ Limited Objection to Debtors’ Motion for Final Order Authorizing
                 Debtors to(A)Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361,
                 362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and (B) Utilize
                 Cash Collateral Pursuant to 11 U.S.C. §363 [Filed: 9/19/19](Docket No. 415)

        g-       Reservation of Rights of the Official Committee of Unsecured Creditors to
                 Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                 Debtors to(A)Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361,
                 362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) and(B)Utilize
                 Cash Collateral Pursuant to 11 U.S.C. § 363,(II) Granting Adequate Protection to
                 Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and
                 507(b) and (III) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b)
                 and (c)[Filed: 11/11/19](Docket No. 559)


DOCS DE;226134.4 70753/001                         3
                 Case 19-11626-KG       Doc 564       Filed 11/12/19   Page 4 of 8




        Related Documents:


        a.       [Signed] Interim Order (I) Authorizing Debtors to(A)Obtain Post-Petition
                 Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),
                 364(c)(3), 364(d)(1), and 364(e) and(B)Utilize Cash Collateral Pursuant to 11
                 U.S.C. § 363,(II) Granting Adequate Protection to Prepetition Secured Parties
                 Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and 507(b), and (III) Scheduling
                 Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)[Filed: 7/23/19]
                 (Docket No. 85)

        b.       Notice of Entry of Interim Order and Final Hearing Regarding Debtors’ Motion
                 for Entry of Interim and Final Orders (I) Authorizing Debtors to(A)Obtain Post-
                 Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1),
                 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) and (B)Utilize Cash Collateral
                 Pursuant to 11 U.S.C. § 363,(II) Granting Adequate Protection to Prepetition
                 Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and 507(b), and (III)
                 Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)[Filed:
                 7/24/19](Docket No. 105)

        c.       Notice of Rescheduled Final Hearing Regarding Debtors' Motion for Entry of
                 Interim and Final Orders (I) Authorizing Debtors to(A) Obtain Post-Petition
                 Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),
                 364(c)(3), 364(d)(1), and 364(e) and(B)Utilize Cash Collateral Pursuant to 11
                 U.S.C. § 363,(II) Granting Adequate Protection to Prepetition Secured Parties
                 Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and 507(b), and (III) Scheduling
                 Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)[Filed: 8/16/19]
                 (Docket No. 189)

        d.       Notice of Rescheduled Final Hearing Regarding Debtors' Motion for Entry of
                 Interim and Final Orders (I) Authorizing Debtors to(A)Obtain Post-Petition
                 Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),
                 364(c)(3), 364(d)(1), and 364(e) and (B)Utilize Cash Collateral Pursuant to 11
                 U.S.C. § 363,(II) Granting Adequate Protection to Prepetition Secured Parties
                 Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and 507(b), and (III) Scheduling
                 Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)[Filed: 9/10/19]
                 (Docket No. 336)

        e.       Notice of Filing of Proposed Final Order (I) Authorizing Debtors to(A)Obtain
                 Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b),
                 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) and (B) Utilize Cash
                 Collateral Pursuant to 11 U.S.C. § 363,(II) Granting Adequate Protection to
                 Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and
                 507(b)[Filed: 9/13/19](Docket No. 358)

        f        Notice of Rescheduled Final Hearing Regarding Debtors' Motion for Entry of
                 Interim and Final Orders (I) Authorizing Debtors to(A) Obtain Post-Petition
                 Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),


DOCS_DE:226134.4 70753/001                        4
                Case 19-11626-KG        Doc 564       Filed 11/12/19   Page 5 of 8




                 364(c)(3), 364(d)(1), and 364(e) and (B) Utilize Cash Collateral Pursuant to 11
                 U.S.C. § 363,(II) Granting Adequate Protection to Prepetition Secured Parties
                 Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and 507(b), and (III) Scheduling
                 Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)[Filed: 9/18/19]
                (Docket No. 397)

        g-       Notice of Rescheduled Final Hearing Regarding Debtors' Motion for Entry of
                 Interim and Final Orders (I) Authorizing Debtors to(A)Obtain Post-Petition
                 Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),
                 364(c)(3), 364(d)(1), and 364(e) and (B)Utilize Cash Collateral Pursuant to 11
                 U.S.C. § 363,(II) Granting Adequate Protection to Prepetition Secured Parties
                 Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and 507(b), and (III) Scheduling
                 Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)[Filed: 9/24/19]
                 (Docket No. 429)

        h.       Notice of Rescheduled Final Hearing Regarding Debtors' Motion for Entry of
                 Interim and Final Orders (1) Authorizing Debtors to (A)Obtain Post-Petition
                 Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),
                 364(c)(3), 364(d)(1), and 364(e) and (B) Utilize Cash Collateral Pursuant to 11
                 U.S.C. § 363,(II) Granting Adequate Protection to Prepetition Secured Parties
                 Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and 507(b), and (III) Scheduling
                 Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)[Filed: 10/11/19]
                 (Docket No. 468)

        1.       Notiee of Rescheduled Final Hearing Regarding Debtors' Motion for Entry of
                 Interim and Final Orders (I) Authorizing Debtors to(A)Obtain Post-Petition
                 Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),
                 364(c)(3), 364(d)(1), and 364(e) and(B)Utilize Cash Collateral Pursuant to 11
                 U.S.C. § 363,(II) Granting Adequate Protection to Prepetition Secured Parties
                 Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and 507(b), and (III) Scheduling
                 Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)[Filed: 10/16/19]
                 (Docket No. 482)

        J-       Notice of Rescheduled Final Hearing Regarding Debtors' Motion for Entry of
                 Interim and Final Orders (I) Authorizing Debtors to(A)Obtain Post-Petition
                 Finaneing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),
                 364(c)(3), 364(d)(1), and 364(e) and (B)Utilize Cash Collateral Pursuant to 11
                 U.S.C. § 363,(II) Granting Adequate Protection to Prepetition Secured Parties
                 Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and 507(b), and (III) Scheduling
                 Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)[Filed: 10/25/19]
                 (Docket No. 515)

        Status: This matter will go forward.




DOCS DE:226134.4 70753/001                        5
                 Case 19-11626-KG       Doc 564       Filed 11/12/19   Page 6 of 8




3.      [Sealed] Debtors’ Motion for Entry of an Order (I) Authorizing and Approving the
        Debtors’ Non-Insider Key Employee Retention Program and (II) Granting Related Relief
        [Filed; 9/27/19](Docket No. 438)

        Response Deadline: October 11, 2019 at 4:00 p.m. ET

        Responses Received:

        a.       Letter Response of Keith and Phyllis Padgett [Filed: 10/8/19](Docket No. 456)
        b.       Objection and Response of the United Steelworkers to Debtors’ Motion for Entry
                 of an Order (I) Approving the Debtors’ Non-Insider Key Employee Retention
                 Program and (II) Granting Related Relief[Filed; 10/11/19](Docket No. 466)

        Replies Received:

        a.       Debtors’ Reply to Objection and Response of United Steel Workers to Debtors’
                 Motion for Entry of an Order (I) Approving the Debtors’ Non-Insider Key
                 Employee Retention Program and (II) Granting Related Relief[Filed: 11/11/19]
                 (Docket No. 561)

        Related Documents:

        a.       [Sealed][Proposed] Order (I) Authorizing and Approving the Debtors’ Non-
                 Insider Key Employee Retention Program and (II) Granting Related Relief[Filed:
                 9/27/19](Docket No. 438, Exhibit A)

        b.       [Redacted] Debtors’ Motion for Entry of an Order (I) Authorizing and Approving
                 the Debtors’ Non-Insider Key Employee Retention Program and (II) Granting
                 Related Relief[Filed: 9/27/19](Docket No. 439)

        c.       [Signed] Order Authorizing the Debtors to File Under Seal an Exhibit to the
                 Debtors’ Motion for Entry of an Order (I) Authorizing and Approving the
                 Debtors’ Non-Insider Key Employee Retention Program and (II) Granting
                 Related Relief [Filed: 10/16/19](Docket No. 481)

        d.       Notice of Filing of Revised Order (I) Approving the Debtors’ Non-Insider Key
                 Employee Retention Program and (II) Granting Related Relief[Filed: 11/11/19]
                 (Docket No. 562)

        Status: This matter will go forward.




DOCS DE:226I34.4 70753/001                        6
                Case 19-11626-KG        Doc 564       Filed 11/12/19   Page 7 of 8




4.      Debtors’ Motion for Entry of an Order(A)Establishing Bidding Procedures,(B)
        Approving Bid Protections, and (C) Granting Related Relief[Filed: 10/25/19] Docket
        No. 514]

        Response Deadline: November 7, 2019 at 4:00 p.m. ET

        Responses Received:

        a.       Letter Response filed by A SMART Collaboration, EEC Regarding the Bid
                 Procedures Motion [Filed: 11/7/19](Docket No. 552)

        b.       The City of Philadelphia’s Limited Objection to Debtors’ Motion for Entry of an
                 Order(A)Establishing Bidding Procedures,(B) Approving Bid Protections, and
                (C)Granting Related Relief[Filed: 11/7/19](Docket No. 553)

        c.       United States Trustee’s Objection to Debtors’ Motion for Entry of an Order(A)
                 Establishing Bidding Procedures,(B) Approving Bid Proteetions, and(C)
                 Granting Related Relief[Filed: 11/7/19](Docket No. 554)

        Related Documents:

        a.       [Proposed] Order(A)Establishing Bidding Procedures,(B)Approving Bid
                 Protections, and(C) Granting Related Relief[Filed: 10/25/19] Docket No. 514,
                 Exhibit A)

        Status: This matter will go forward.

5.      Sunoco(R&M),EEC’s Motion for Relief From Stay to Terminate Foreign-Trade Zone
        Operator Bond [Filed: 10/31/19](Docket No. 530)

        Response Deadline: November 7, 2019 at 4:00 p.m. ET. Extended for the Debtors
        through end of day on November 12, 2019.

        Responses Received: None as of the date of this Notice of Agenda.

        Related Documents:


        a.       [Proposed] Order Granting Sunoco(R&M),EEC’s Motion for Relief From Stay
                 to Terminate Foreign-Trade Zone Operator Bond [Filed: 10/31/19](Docket No.
                 530)

        Status: This matter will go forward.




DOCS DE;226134.4 70753/001                        7
                Case 19-11626-KG   Doc 564       Filed 11/12/19   Page 8 of 8




Dated: November 12, 2019       /s/ Peter J. Keane
Wilmington, Delaware           Laura Davis Jones(DE Bar No. 2436)
                               James E. O’Neill(DE Bar No. 4042)
                               Peter J. Keane(DE Bar No. 5503)
                               PACHULSKI STANG ZIEHL & JONES LLP
                               919 North Market Street, 17th Floor
                               P.O. Box 8705
                               Wilmington, Delaware 19899-8705 (Courier 19801)
                               Telephone:        (302)652-4100
                               Facsimile:        (302)652-4400
                               Email:            Ijones(^pszjlaw.com
                                                 joneill@pszjlaw.com
                                                 pkeane@pszjlaw.com
                               - and -

                               Edward O. Sassower, P.C.
                               Steven N. Serajeddini (admittedpro hac vice)
                               Matthew C. Fagen (admittedpro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:        (212)446-4800
                               Facsimile:        (212)446-4900
                               Email:            edward.sassower@kirkland.com
                                                 steven.serajeddini@kirkland.com
                                                 matthew.fagen@kirkland.com

                               Co-Counsel to the Debtors and Debtors in Possession




DOCS DE:226I34.4 70753/001                   8
